Title: To Thomas Jefferson from James Barbour, 15 May 1824
From: Barbour, James
To: Jefferson, Thomas


Dear Sir
Washington
May 15h 24
Immediately, on the meeting of Congress, in conformity to the instructions of the Legislature, and in entire coincidence with my own feelings I brought the Subject of our claims, before the Senate—Upon returning to the Departments here, for the documents connected therewith, I was Surprized to hear that no claim had even been made for interest: and consequently the extent, as well as the ground of the claim, could be acquired only by appealing to the Executive of Virginia—A Great delay interposed before their arrival—a delay I am advised by Govr Pleasants unavoidable—With the documents a letter was received, from the Governor advising an application to be made to the executive of the U. States—under a hope our object Might be attained by that course—Conforming to this suggestion my Colleague and myself (after a Consultation with the delegation in the H—of Representatives) addressed a note to the Secretary of war in which we hand any other claim—save the interest on loans actually made for the purpose of carrying on the war. Hoping that the Justice of this claim was So apparent that it would be admitted without delay—It failed on the ground of the Course of Proceeding in the War Department—an appeal to the president resulted, in a Suggestion from him that all that could be done would be to recommend it to the favorable consideration of Congress—But, unfortunately, in his message he not, only, recommended our claim, as presented, but interest to be paid on all our advances—as well as the advances of every other State to the number of Some Six or Seven—The amount of money which the U. States, would have to pay, by yielding to this message, was of itself at once a stumbling block to our success—I nevertheless appeared before the Military Committee, to whom the subject had been referred, and again tendered to them an assurance that our claim as, originally, presented would be Satisfactory—Genl Jackson the Chairman was polite enough to inform me that the report would be against the claim in all its parts—By this time the Session had progressed so near its close that all rational hope of rescinding the report had vanished: and in consultation with Some of the delegation it was thought best not to press a decision this Session as all the omens forbid the hope of Success—And hereafter the claim would have to Struggle with the increased difficulty of an adverse decision—I regret to be the organ of this unfavorable news—In my opinion no claim can be better founded—and its declination in part Such as enhances the Solicitude for its Success in the bosom of every lover of his Country—Accept assurances of my very high respect and friendshipJames Barbour